DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin et al. (US 5,884,640, hereinafter Fishkin) in view of Olsen et al. (US 2015/0040822, hereinafter Olsen).
With respect to claim 1, Fishkin discloses a drying chamber (25 of fig.1) comprising: a substrate support (62) disposed within an enclosure (62 is inside the 
	Fishkin discloses a pump (70) coupled to the enclosure. 
	Fishkin does not explicitly disclose that the pump is a vacuum source.
	In an analogous art, Olsen discloses that the pump is a vacuum source (210 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin’s device by adding Olsen’s disclosure in order to exhaust the processing chamber.
With respect to claim 2, Fishkin/Olsen discloses the drying chamber of claim 1.
Fishkin discloses wherein the mask has mask supports that extend outside the enclosure (Col. 6; lines 20-30; fig. 1; support for vapor exhaust 90 extends outside the enclosure).
With respect to claim 3, Fishkin/Olsen discloses the drying chamber of claim 2. Fishkin discloses wherein the mask supports are located on two opposite sides of the mask (Col. 7; lines 33-54; fig. 1 -mask with ports has two supports on opposite of each other to hold and move the mask).
With respect to claim 4, Fishkin/Olsen discloses the drying chamber of claim 1.

With respect to claim 7, Fishkin/Olsen discloses the drying chamber of claim 1. Fishkin discloses wherein the mask includes a wall extending from a proximate surface of the mask toward the support surface (fig 1).
With respect to claim 8, Fishkin/Olsen discloses the drying chamber of claim 1.
Fishkin does not explicitly disclose wherein the substrate support includes temperature-control elements.
In an analogous art, Olsen discloses wherein the substrate support includes temperature-control elements (261 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin’s device by adding Olsen’s disclosure in order to control the temperature of processing chamber.
With respect to claim 9, Fishkin/Olsen discloses the drying chamber of claim 1.
	Fishkin discloses wherein the mask comprises a rigid material disposed over and spaced apart from the substrate (fig. 1; the mask with ports comprises of rigid material and is spaced apart from the substrate 55).
With respect to claim 10, Fishkin/Olsen discloses the drying chamber of claim 1.
Fishkin discloses wherein each vapor-transmissive area has a single opening, a plurality of openings, a mesh, a screen, or a porous material (fig.1; ports 115s and 120s).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin/Olsen and further in view of Madigan et al.  (US 2017/0141310, hereinafter Madigan).
With respect to claim 5, Fishkin/Olsen discloses the drying chamber of claim 4.
Fishkin/Olsen does not explicitly disclose a peripheral vapor barrier encompassing a gap between the mask and the gas-distribution element.
In an analogous art, Madigan discloses a peripheral vapor barrier (560 of fig. 3C) encompassing a gap between the mask and the gas-distribution element (para 0063; 560 encompasses a gap between showerhead 590 and vapor inlet port 540 b).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin/Olsen’s device by adding Madigan’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 6, Fishkin/Olsen discloses the drying chamber of claim 4.
Fishkin/Olsen does not explicitly disclose wherein the gas source is coupled to the enclosure at a location that provides a gas flow outside the vapor barrier.
In an analogous art, Madigan discloses wherein the gas source is coupled to the enclosure at a location that provides a gas flow outside the vapor barrier (fig. 3C; the gas source is coupled to the chamber 510 at a location that provides a gas flow outside of edge shields 560).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin/Olsen’s device by adding Madigan’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 11 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin in view of Boyd et al. (US 2005/0132515, hereinafter Boyd).
With respect to claim 11, Fishkin discloses a method for drying a substrate, the method comprising: orienting a mask relative to the substrate (Col. 7; lines 10-30) having vapor-transmissive areas (fig. 1; ports 115 and 120s) and vapor-barrier regions (region between ports); supporting the mask on mask supports located on opposite sides of the mask Col. 7; lines 33-54; fig. 1 -mask with ports has to have support to hold and move the mask); and drawing the carrier liquid from the wet areas of the substrate through the vapor- transmissive areas of the mask (Col. 14; lines 1-15).
	Fishkin does not explicitly disclose that the substrate having wet areas wet with a carrier liquid separated by dry boundary regions.
	In an analogous art, Boyd discloses that the substrate having wet areas wet with a carrier liquid (para 0010) separated by dry boundary regions (para 0046 and fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin’s device by adding Boyd’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 12, Fishkin/Boyd discloses the method of claim 11. Fishkin discloses wherein orienting a mask relative to the substrate positions the vapor-transmissive areas opposite the wet areas and the vapor- barrier regions opposite the dry boundary regions (Col. 7; 10-30; adjusting the mask with opening 115s and 120s on the substrate, the vapor exhaust openings can be placed on the wet areas to evaporate the vapors during drying process).
With respect to claim 13, Fishkin/Boyd discloses the method of claim 12.
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fishkin/Boyd and further in view of Ritchie et al. (US 2007/0022952, hereinafter Richie).
With respect to claim 14, Fishkin/Boyd discloses the method of claim 12.
Fishkin/Boyd does not explicitly disclose that the drawing passing the carrier liquid through a perforated gas-distribution element.
In an analogous art, Ritchie discloses that the drawing passing the carrier liquid through a perforated gas-distribution element (para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin/Boyd’s method by adding Ritchie’s disclosure in order to manufacture a semiconductor device according to required specifications,
With respect to claim 15, Fishkin/Boyd/Ritchie discloses the method of claim 12.
Fishkin discloses wherein each of the wet areas are of a first shape and each of the vapor-transmissive areas extend over a similar second shape, the method further comprising aligning the wet areas relative to the vapor-transmissive areas. (Col. 7; 10-30; adjusting the mask with opening 115s and 120s on the substrate, the vapor exhaust openings can be placed on the wet areas to evaporate the vapors during drying process).

Claims 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Gotman (US 4,347,302, hereinafter Gotman).
With respect to claim 16, Madigan discloses a drying chamber (510 of fig. 3C) comprising: a substrate support  (530) to support a substrate (400) having wet areas separated by dry boundary regions (para 0039; 0046; 0060 and 0064; substrate regions with liquid coating and the areas without coating) , the wet areas including a volatile carrier liquid (para 0012 and 0015; volatile liquid) that exhibits a carrier- liquid vapor pressure (para 0052; 0058 and 0067); a gas-distribution mechanism defining a process space of a process-space volume over the substrate (fig. 3C; para 0063); and a vacuum source to draw the vapor of the volatile carrier liquid from the process space (para 0060; and 0066;  4 of fig. 2B).
	Madigan does not explicitly disclose wherein the process-space volume approaches saturation of a vapor of the volatile carrier liquid within five minutes.
	In an analogous art, Gotman discloses wherein the process-space volume approaches saturation of a vapor of the volatile carrier liquid within five minutes (Col. 3; lines 53-62 & Col. 7; lines 19-29; process space of housing 51 approaches saturation of a vapor of the volatile solvent within a total processing time on the order of two minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Gotman’s device by adding Gotman’s disclosure in order to expedite the drying process of a substrate and reduce the imperfections during drying process.
With respect to claim 17, Madigan/Gotman discloses the drying chamber of claim 16.
Madigan does not explicitly disclose an actuator connected to one of the substrate support and the gas-distribution mechanism to load and unload the substrate.
In an analogous art, Gotman discloses an actuator connected to one of the substrate support and the gas-distribution mechanism to load and unload the substrate (Col. 3; lines 63… Col. 4; line 4 and Col. 4; lines 51-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Gotman’s device by adding Gotman’s disclosure in order to load and unload the substrate in the processing chamber.
With respect to claim 18, Madigan/Gotman discloses the drying chamber of claim 16. Madigan discloses a secondary process space encompassing the substrate support and the gas-distribution mechanism (para 0063; fig. 3C; space outside of edge shields 560 encompassing the substrate support 530  and gas receiving area) .
With respect to claim 19, Madigan/Gotman discloses the drying chamber of claim 18. Gotman discloses a gas source providing air to the secondary process space (fig. 3C; para 0060 and 0062; port 540 providing clean dry air).

       Response to Arguments
              Applicant’s arguments regarding claim objection are persuasive, the objection has been withdrawn.
Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive. Applicant argues as follows:


    PNG
    media_image1.png
    193
    1200
    media_image1.png
    Greyscale

	Examiner respectfully disagrees and presents the following:
According to applicant’s specifications “A rigid mask 125 above substrate 105 is patterned to include vapor-transmissive areas opposite the wet display areas 110 and vapor-barrier regions opposite dry regions 115. The mask is a cover member that covers at least a portion of the substrate support 120 and is generally parallel to a support surface 121 of the substrate support 120” (para 0017).
Fishkin discloses “A movable vapor inlet moves in relation to the lowering fluid surface level, the vapor inlet having inlet ports for introducing vapor into the chamber. Lowering the fluid surface level relative to the substrates causes residual liquid to flow off the substrates. Preferably, a movable vapor exhaust also moves in relation to the lowering fluid surface level, the vapor exhaust having exhaust ports for exhausting the vapor from the chamber” (Col. 3; lines 28-34).
Fishkin further discloses “The vapor inlet ports 115 and vapor exhaust ports 120 comprise one or more nozzles or slits, which are sized and spaced apart to release vapor uniformly past the substrate surfaces. For example, the ports 115, 120 can comprise longitudinal slits having an axis parallel to the plane of the wafer surface or a plurality of spaced apart holes. Preferably, sets of holes are positioned along the length of a tube that extends along the liquid surface to provide a stream of vapor adjacent to 
Applicant argues: “Applicant therefore submits that Fishkin and Olsen, alone or combined, do not teach, show, suggest, or make obvious a drying chamber comprising a substrate support disposed within an enclosure, the substrate support having a support surface; a movable mask having vapor-transmissive areas and vapor-barrier regions disposed across the support surface of the substrate support within the enclosure to provide an adjustable distance between the mask and the support surface; a gas source coupled to the enclosure; and a vacuum source coupled to the enclosure, as recited in claim 1 and claims dependent thereon”. 
Examiner disagrees because Fishkin discloses “a drying chamber (25 of Fig. 1; Col. 5; lines 1-2)  comprising a substrate support (62) disposed within an enclosure (62 is inside the enclosure), the substrate support having a support surface (62 has a surface to hold substrate 55); a movable mask (addressed above) having vapor-transmissive areas (ports 115s and 120s) and vapor-barrier regions (regions between ports) disposed across the support surface of the substrate support within the enclosure to provide an adjustable distance between the mask and the support surface (Col. 7; lines 10-30); a gas source (65) coupled to the enclosure (fig. 1).
	Fishkin furhter discloses “The drying chamber 25 comprises a conventional chamber shaped and sized to hold the reservoir 40 and a substrate holding mechanism 60. The chamber 25 can comprise a reservoir 40 that is a separate structure or that is integral to the chamber. Preferably, the reservoir 40 comprises a container shaped and sized to hold one or more substrate holders 60, such as cassettes of wafers, completely 
Fishkin does not explicitly disclose that the pump is a vacuum source, however Fishkin discloses that there can be other means. Fishkin discloses that typically, the chamber operates at ambient pressure, however there can be alternative methods to control the gas pressure inside the chamber (Col. 6; lines 30-38). In an analogous art, Olsen discloses that a vacuum source (210 of fig. 2) can be used to control the gas pressure inside the chamber (para 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Fishkin’s device by adding Olsen’s disclosure in order to control gas pressure inside the processing chamber. 
	Regarding claims 11-13. Applicant argues that prior art does not explicitly disclose “drawing the carrier liquid from the wet areas of the substrate through the vapor-transmissive areas of the mask”. Examiner disagrees because Fishkin discloses

	Applicant argues that prior art does not explicitly disclose “drawing carrier
liquid from a substrate through a mask in a drying process”. Examiner disagrees because Fishkin discloses “residual liquid can flow off the substrate surface without intersection of the fluid surface level with the holding points on the substrate to uniformly dry substrates without forming stains or streaks” (Col. 2; lines 62-65).
	Therefore, the rejection has been maintained.

                                    Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.